 1   SHAUN KHOJAYAN (#197690)
 2   LAW OFFICES OF SHAUN KHOJAYAN
      & ASSOCIATES, P.L.C.
 3   515 South Flower Street, 19th Floor
 4   Los Angeles, CA 90071
     Telephone: (310) 274-6111
 5   Facsimile: (310) 274-6211
 6   Email: shaun@khojayan.com
     Attorney for Defendant Haitham Habash #1
 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                               Case No.: 15-CR-00286-DAD-1
11
                           Plaintiff,
12                                                           AMENDED APPLICATION TO
            v.                                               EXONERATE BOND AND DEEDS
13                                                           OF TRUST AND TO RECONVEY
     HAITHAM HABASH,                                         TITLE OF REAL PROPERTY;
14                                                           ORDER THERETO
15                         Defendant.

16

17
           Defendant Haitham Habash hereby requests that this Court order the
18

19   exoneration of the bond and Deeds of Trust, currently on file with their respective

20   county recorders, as follows:
21
           1) Deed of Trusts #2015R0797174 and #2015R0797175 posted by Haifa H.
22

23               Khoury on file with the Miami-Dade County Recorder;

24         2) Deed of Trust #20151584168 posted by Haitham Habash on file with the
25
                 Los Angeles County Recorder.
26
27         On December 22, 2015, a bond was ordered in the above-captioned matter to
28   be secured by a full equity bond of not less than $800,000 posted by Haifa Khoury
                                                            1.
                 U.S. v Haitham Habash, Case #15-CR-0286-DAD-1   Application to Exonerate Bond
 1   on properties located on Bella Vista, Coral Gables, FL and on Lugo Ave, Coral
 2
     Gables, FL. The defendant was also to post a full equity bond of not less than
 3

 4   $150,000 on property located in Longdale, CA.

 5         On September 4, 2019, Defendant reported as ordered to serve his 63 months
 6
     sentence at the BOP designated facility, FCI Florence (See Exhibit A).
 7

 8         Therefore, since Defendant has satisfied the conditions of release in the
 9   Eastern District of California, he requests that his bond and the Deeds of Trust
10
     (#2015R0797174 and #2015R0797175 on file with Miami-Dade County Recorder;
11

12   and #20151584168 on file with the Los Angeles County Recorder) be exonerated and
13   title of the real properties described therein be reconveyed to Haifa H. Khoury and
14
     Haitham Habash.
15

16                                                               Respectfully submitted,
17

18   Date: September 13, 2019                                    s/ Shaun Khojayan
                                                                 Attorney for Defendant Habash
19

20
21
                                                   ORDER
22
           IT IS HEREBY ORDERED that the bond filed on December 22, 2015, and
23

24   Deeds of Trust #2015R0797174 and #2015R0797175 posted by Haifa H. Khoury
25
     on file with the Miami-Dade County Recorder be exonerated and title to the
26
     properties described therein be reconveyed to Haifa H. Khoury. Further, the Deed
27

28   of Trust #20151584168 posted by Haitham Habash on file with the Los Angeles

                                                            2.
            U.S. v Haitham Habash, Case #15-CR-0286-DAD-1        Application to Exonerate Bond
 1   County Recorder shall also be exonerated and title to the property described therein
 2
     shall be reconveyed to Haitham Habash.
 3

 4

 5   IT IS SO ORDERED.
 6
     Dated:    September 13, 2019                                           /s/   Sheila K. Oberto   .
 7                                                            UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                              3.
              U.S. v Haitham Habash, Case #15-CR-0286-DAD-1        Application to Exonerate Bond
